Citation Nr: 9928632	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-03 609	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for testicular cancer 
claimed as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the RO.  

The Board remanded the case in January 1997 for further 
development.  



FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  The veteran has not been diagnosed with any disease 
recognized by VA as being etiologically related to presumed 
exposure to herbicide agents used in the Republic of Vietnam.  

3.  No competent evidence has been submitted to show that the 
veteran currently has current disability related to 
testicular cancer due to claimed herbicide exposure which was 
incurred in or aggravated by service.  



CONCLUSION OF LAW

A well-grounded claim of service connection for testicular 
cancer as due to herbicide exposure has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the veteran's service medical records 
shows that they are negative for any findings, complaints or 
treatment of testicular cancer.  

Submitted private medical records indicate that the veteran 
was suspected to have testicular cancer in January 1987, a 
diagnosis which was subsequently confirmed.  A bilateral 
radical retroperitoneal dissection of the tumor was performed 
later that month.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  

The threshold question regarding these claims is whether the 
veteran has presented well-grounded claims.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Any disease associated with exposure to certain herbicide 
agents, as listed in 38 C.F.R.§ 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to an herbicide if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to an herbicide during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  Therefore, service in 
the Republic of Vietnam during the designated time period and 
the establishment of one of the listed diseases is required 
to establish entitlement to the in-service presumption of 
exposure to an herbicide agent.  McCartt v. West, 12 Vet. 
App. 164 (1999).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-46 (1994).  

A veteran who is not entitled to the presumption that he was 
exposed to herbicide agents is not precluded from 
establishing service connection with proof of exposure and 
actual direct causation.  See McCartt, Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  Where the issue involves medical 
causation, competent evidence which indicates that the claim 
is plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran contends that his testicular cancer is the result 
of herbicide exposure during his service in the Republic of 
Vietnam.  

Because there is no evidence that the veteran has developed 
one of the enumerated diseases, the veteran is not entitled 
to the presumption of inservice exposure to an herbicide.  
See 38 C.F.R. § 3.309(e); McCartt, supra.  Accordingly, the 
veteran is not entitled to a presumption that the testicular 
cancer is etiologically related to exposure to herbicide 
agents used in the Republic of Vietnam.  

To establish a well-grounded claim of service connection for 
testicular cancer, Caluza requires competent evidence of 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
However, no competent evidence has been submitted to show 
that any current disability related to the veteran's 
testicular cancer is due to the claimed Agent Orange exposure 
in service.  

Therefore, the Board finds that, since the veteran has not 
presented competent evidence to support his lay assertions, 
he has not submitted evidence that would justify a belief by 
a fair and impartial individual that his claim is well 
grounded.  Thus, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a), and his claim as a matter of law 
is not well grounded.  See McCartt; Caluza; Grottveit; 
Tirpak, supra.  



ORDER

Service connection for testicular cancer as due to herbicide 
exposure is denied, as a well-grounded claim has not been 
presented.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

